DUCKER, JUDGE:
The stipulated facts are that on May 15, 1974, the claimant while driving her 1967 Chevrolet automobile across the St. Albans-Nitro Bridge across the Kanawha River sustained damages to the automobile when the car struck a piece of iron approximately three-fourths of an inch thick, two inches wide and ten inches long which had come loose from the center section of the bridge and was lying in the pathway of claimant’s automobile, the iron bar having bounced against the gas tank of the automobile, puncturing the tank, and necessitating repair at a cost of $67.61. The respondent admits in the stipulation that the damage done was the result of its negligence, and that there was no negligence on the part of the claimant.
Accordingly, we are of the opinion to, and do hereby award the claimant the sum of $67.61.
Award of $67.61.